Citation Nr: 0335703	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  93-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1988.  He died in December 1991.  The appellant is 
the veteran's widow.  

This matter originally arose from an August 1992 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefit sought.  
The appellant filed a timely appeal, and in January 1996, 
September 1996, and June 1998, the Board of Veterans' Appeals 
(BVA or Board) remanded the case back to the RO for 
additional evidentiary development.  During the course of 
this appeal, the case was transferred to the RO in Seattle, 
Washington.  The case was subsequently returned to the Board, 
and by a decision dated in March 2001, the Board denied the 
appellant's claim for service connection.  

The appellant subsequently appealed the Board's March 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand signed 
by the parties, the Court vacated the Board's decision, and 
remanded the case back to the Board for further development 
by an Order dated in May 2002.  The Board then undertook 
further evidentiary development which has now been completed.  
The case has now been returned to the Board for resolution.  

Initially, the Board observes that the veteran's dates of 
service appear to have been erroneously given as September 
1965 to September 1988.  A review of his service personnel 
records as well as an early Form DD-214 dated in June 1975 
discloses that he entered active service in September 1963, 
some two years prior to the date listed on his most recent 
Air Force discharge certificate.  Such matter is referred 
back to the RO in order that any additional benefits which 
may accrue to the appellant may be addressed.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.  

2.  Service connection had not been established for any 
disabilities at the time of the veteran's death.  

3.  The veteran's death certificate discloses that he died on 
December [redacted], 1991, of gram negative sepsis, but the autopsy 
report indicated that the veteran was principally diagnosed 
with plasmocytoma.  Secondary diagnoses included adult 
respiratory distress syndrome, deep vein thrombosis, 
dehydration, viral pneumonia, and sepsis.  The examiner 
stated that the autopsy results were not known to him at the 
time of dictation.  

4.  The objective medical evidence discloses that the veteran 
had a disorder characterized as plasmacytoma at the time of 
his death, and that such disorder materially contributed or 
lent assistance to the production of his death.  

5.  The objective medical evidence contains medical opinions 
establishing a nexus or link between the diagnosed 
plasmacytoma and the veteran's active service.  


CONCLUSION OF LAW

The veteran's cause of death was incurred in or otherwise as 
a result of his active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.301, 
3.303, 3.312 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the plasmacytoma which was found 
to have been a major contributory factor in the veteran's 
death was incurred in or otherwise the result of his active 
service.  Accordingly, she maintains that service connection 
for the cause of the veteran's death should be established.  
In such cases, the VA has a duty to assist the claimant in 
developing evidence necessary to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the appellant has been fulfilled 
with respect to the issue addressed here.  The Board finds 
that the appellant has effectively been provided with 
adequate notice of the evidence needed to substantiate her 
claim for entitlement to service connection for the cause of 
the veteran's death.  The appellant has been provided with 
notice of what evidence the VA would obtain, and the evidence 
she was to provide with respect to her claim for service 
connection.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement and supplemental statements of the 
case, in the Board's decision dated in March 2001, in 
addition to multiple correspondence to the appellant have 
provided her with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate her claim.  Although this appeal was initiated 
approximately ten years before the enactment of the VCAA, the 
Board nonetheless finds that such documents are essentially 
in compliance with the VA's revised notice requirements.  By 
those documents, the appellant was advised of the evidence 
necessary to substantiate her claim for service connection, 
and what evidence was necessary to show that the disease 
process ultimately leading to the veteran's death was 
incurred during or as a result of his active service.  She 
was informed of what evidence the VA would attempt to obtain, 
and what evidence he was responsible for providing.  In 
addition, via the above-captioned material, the appellant was 
advised of the relevant statutes and regulations as were 
applicable to her claim, and of her rights and duties under 
the VCAA.  The Board recognizes that there may be some 
deficiencies in the type and form of the notice the appellant 
was provided over the course of her appeal.  Given, however, 
the evidence ultimately developed in this case, and given the 
Board's ultimate determination with respect to the issue on 
appeal, any such deficiencies constitute harmless error.  
Accordingly, the Board finds that the notice requirements as 
set forth in the VCAA have been met or substantially complied 
with.  See generally Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that those records the appellant has identified 
have been obtained and associated with the claims file.  Such 
evidence includes the veteran's service medical and service 
personnel records, reports of clinical treatment following 
service, the veteran's death certificate and autopsy report, 
and most significantly, reports of independent medical 
opinions obtained by the VA and by the appellant's attorney.  
In addition, the Board notes that the appellant appeared 
before a Hearing Officer at a personal hearing at the RO, and 
presented testimony in support of her claim for service 
connection.  The Board concludes, therefore, that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issue 
of entitlement to service connection for the cause of the 
veteran's death has been identified and obtained to the 
extent practicable.  

The Board finds that in light of the nature of the 
appellant's claim, and in light of the reviewing physician's 
opinions specifically addressing the onset of the veteran's 
terminal disease process, attempts to obtain additional 
medical evidence or opinions would not serve any further 
purpose towards advancing or substantiating her claim.  The 
Board finds that given the medical and other evidence of 
record, including the VA rating examination which contains a 
medical opinion addressing the issue on appeal, the available 
evidence provides a sufficient basis upon which to adjudicate 
the appellant's claim.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with the claim involving entitlement to service connection 
for the cause of the veteran's death, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the appellant's claim in 
that regard.  Therefore, the Board finds that no further 
assistance to the appellant regarding the development of 
evidence is required, and would otherwise be unproductive.  

Finally, the Board notes that while the RO has not yet had an 
opportunity to review the additional medical evidence 
received from the appellant's attorney as well as the 
independent medical opinion obtained by the Board in May 
2003, the appellant, through her attorney, has waived her 
right to have such evidence considered by the agency of 
original jurisdiction.  In addition, the Board notes that in 
light of its ultimate determination in this case, there is no 
need to remand the case back to the RO in order that such 
evidence can be considered by that entity.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2003).  A principal or contributory cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2003).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c) (2003).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  

Historically, the appellant submitted her claim for service 
connection for the cause of the veteran's death in January 
1992.  The veteran's death certificate disclosed that he died 
on December [redacted], 1991, but the only diagnosis given at that 
time was gram negative sepsis.  An autopsy was conducted, and 
principal diagnoses were plasmocytoma with secondary 
diagnoses of adult respiratory distress syndrome, deep vein 
thrombosis, dehydration, viral pneumonia, and sepsis.  
Immediately prior to his death, the veteran had undergone a 
right thoracotomy resection of T-11 vertebral body and had a 
methylemethacrylate and Steinmann pin prosthesis installed.  

The appellant's claim was denied by an August 1992 rating 
decision on the basis that the plasmocytoma which ultimately 
led to the veteran's death was not included among those 
diseases which were presumptively associated with exposure to 
herbicide agents in Vietnam, and was not otherwise shown to 
have been incurred within any presumptive period following 
the veteran's discharge from service.  This appeal followed.  
As noted in the Introduction to this Decision, the 
appellant's case was remanded back to the RO by the Board on 
several occasions in order to obtain further evidentiary 
development.  The Board ultimately obtained a medical opinion 
from a physician associated with the Veterans Health 
Administration (VHA) dated in March 2000, which concluded 
that the veteran's plasmacytosis was not likely to have been 
incurred within one year of the veteran's discharge from 
service.  The appellant had submitted an opinion from a 
reviewing physician dated in November 2000.  According to the 
reviewing physician, it was not at all uncommon for an 
individual who incurred the type of disease as the veteran to 
have incurred such disease several years prior to becoming 
symptomatic.  He offered that it was more likely than not 
that the veteran had been diagnosed in the late stage of the 
disease process when the mortality rate was very high.  The 
physician opined that it was likely that the disease process 
had its onset within two to five years prior to the eventual 
diagnosis in 1991, and would have been within the presumptive 
period from the time of the veteran's discharge from service.  
In addition, the appellant submitted two signed affidavits 
from two retired Air Force Officers dated in July 1993 who 
had served with the veteran throughout his career, and who 
indicated that they had both witnessed the veteran 
manifesting symptoms consistent with the back pain which 
characterized his terminal plasmacytosis.  

On the basis of the evidence presented, the Board denied the 
appellant's claim by a decision dated in March 2001.  The 
Board essentially found that after weighing the evidence, the 
preponderance of the evidence was against the appellant's 
claim, and such claim was denied on that basis.  The 
appellant appealed the Board's March 2001 decision to the 
Court, and pursuant to a Joint Motion for Remand signed by 
the parties, the Board's decision was vacated and the case 
was remanded back to the Board by an Order dated in May 2002.  

Pursuant to the directives contained in the Joint Motion for 
Remand, the Board sought an independent medical opinion in 
May 2003.  An expert medical opinion from a private physician 
also dated in May 2003 was obtained shortly thereafter.  
According to the reviewing physician, it was at least as 
likely as not that the veteran's plasmacytoma had its 
symptomatic onset during his active military service or 
within a year of discharge from service.  In reaching that 
conclusion, the physician stated that he had reviewed the 
medical records and other relevant material contained in the 
veteran's claims file.  For brevity, he omitted a lengthy 
discussion of the veteran's medical history.  He noted that 
the veteran had been discharged from service in September 
1988, and first sought medical treatment for what was 
diagnosed as plasmacytosis in October 1991 for back pain 
which had its onset in April 1991.  The physician included a 
discussion of the technical aspects of the veteran's terminal 
disease process and diagnoses.  The physician stated that 
given the degree of development of the veteran's 
plasmacytosis cells there was a reasonable extrapolation that 
such developed some 36 to 24 months prior to April 1991.  
Such onset would have occurred in April 1988 or April 1989.  
According to the reviewing physician, the onset of back pain 
such as the veteran manifested in April 1991 usually 
reflected a late stage of the disease in which the tumor bulk 
was sufficiently large to cause local destruction of the bone 
and/or infringement on the nervous tissue.  While it was not 
possible to relate with certainty the complaint of back pain 
as described by the appellant and the veteran's associates to 
the veteran's plasmacytosis, such a relationship was 
nevertheless plausible, the physician explained.  
Accordingly, the physician concluded that it was a greater 
than 50 percent likelihood that the veteran's plasmacytosis 
had its onset during his active service, or within one year 
of his discharge from service.  He went on to state that 
there was also a greater than 50 percent likelihood that the 
pain described in 1989 was related to the plasmacytoma.  

The Board has evaluated the foregoing, and concludes that 
after a careful review of the record, the evidence supports a 
grant of service connection for the cause of the veteran's 
death.  The Board finds that the medical opinion offered by 
the private physician in November 2000 in addition to the 
independent medical opinion of May 2003 discussed above 
provide the required medical nexus between the veteran's 
terminal disease process and his active service.  The Board 
finds that both medical opinions are supported by plausible 
medical rationales, and when viewed in conjunction with all 
evidence of record, outweigh the earlier medical opinion 
offered by the VA physician in March 2000.  The Board 
therefore concludes that the evidence supports a finding that 
the veteran's cause of death, ultimately determined to be a 
plasmacytoma, was incurred in or as a result of his active 
service.  The appeal is granted, accordingly.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



